FILED
                           NOT FOR PUBLICATION
                                                                            MAY 30 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MARIA ANTONIA PERALES,                           No.    15-16097

              Plaintiff-Appellant,               D.C. No. 1:14-cv-01160-SAB

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                   Stanley A. Boone, Magistrate Judge, Presiding

                             Submitted May 18, 2017**
                              San Francisco, California

Before: BERZON and MURGUIA, Circuit Judges, and MCCALLA,*** District
Judge.




      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      ***
        The Honorable Jon P. McCalla, United States District Judge for the
Western District of Tennessee, sitting by designation.
      Maria Perales appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of Perales’ application for disability

insurance benefits and supplemental security income under Titles II and XVI of the

Social Security Act. The Administrative Law Judge (“ALJ”) concluded that Perales

had the severe impairments of bilateral carpal tunnel syndrome, polyarthralgias,

and mild cervical degenerative disc disease. The ALJ then determined that Perales

retained the residual functional capacity (“RFC”) to perform light work. Finally,

the ALJ found that Perales had past relevant work as a produce sorter—and also,

separately, as a packer—within the previous fifteen years, and that she could

perform her past work as a sorter.

      On appeal, Perales challenges only the ALJ’s characterization of her past

relevant work as a “sorter.” She contends, instead, that her past relevant work

consisted of sorting and packing, and she therefore performed a composite job.

      We review the district court’s order upholding the ALJ’s denial of

supplemental security income benefits de novo. Edlund v. Massanari, 253 F.3d

1152, 1156 (9th Cir. 2001). The ALJ’s decision may be reversed only if it is not

supported by substantial evidence or is based on legal error. Id.

      The only question here is whether Perales performed a composite job of

“sorter/packer,” as she contends, or whether she worked as a “sorter” and,


                                          2
separately, as a “pakcer,” as the ALJ found. If Perales actually worked as a

“sorter/packer,” then she performed a composite job involving both light work

(sorter duties) and medium work (packer duties), and she cannot continue

performing the “sorter/packer” job given that her RFC is limited to light work.

“Every occupation consists of a myriad of tasks, each involving different degrees

of physical exertion. To classify an applicant’s ‘past relevant work’ according to

the least demanding function of the claimant’s past occupations is contrary to the

letter and spirit of the Social Security Act.” Valencia v. Heckler, 751 F.2d 1082,

1086 (9th Cir. 1985).

      There is substantial evidence supporting the Commissioner’s conclusion that

Perales worked as a “sorter.” For instance, a medical report dated February 13,

2007 described Perales’ job duties as follows: “As a sorter, the patient is required

to stand at a work station sorting carrots which are on a conveyor belt. Her physical

duties consist of constant standing with repetitive use of her hands.” Moreover,

between October 2006 and August 2008, Perales’ treating sources consistently

described her job as “carrot sorter” or “sorter.” The only evidence Perales points to

in support of her argument are two medical reports describing her position as a

“carrot sorter and packer” or “sorter/packer.” These reports simply list Perales’

position, but do not elaborate on her actual job duties.


                                           3
      Given the state of this record, the ALJ’s conclusion that Perales worked as a

“sorter” is supported by substantial evidence. Hill v. Astrue, 698 F.3d 1153, 1159

(9th Cir. 2012) (holding that substantial evidence consists of “more than a mere

scintilla” and is of such reliability that “a reasonable mind might accept as

adequate to support a conclusion”) (citation omitted). The only contrary evidence

Perales has cited to support her claim that she worked as a “sorter/packer” are two

stray labels on medical reports without any detail about Perales’ actual duties.

Therefore, the ALJ did not err in concluding that Perales could perform past

relevant work as a “sorter.”

      AFFIRMED.




                                           4